DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. As summarized in the 2019 Revised Patent Subject Matter Eligibility Guidance, examiners must perform a Two-Part Analysis for Judicial Exceptions. 
Step 1
In Step 1, it must be determined whether the claimed invention is directed to a process, machine, manufacture or composition of matter. The instant invention encompasses three systems in claims 1-8, 9-16, and 17-20 (machines).  So claims 1-20 are directed to one of the four statutory categories and meet the requirements of step 1. 
Step 2A
Prong One
The claimed invention is directed to an abstract idea without significantly more. Claims 1-20 recite the steps for conducting an accounting service related to financial transaction for game play. 
Claim 1. A system comprising: 
a processor; and 
a memory device which stores a plurality of instructions, which when executed by the processor, cause the processor to:
following an input associated with a fund transfer request received via an input device, receive data associated with a requested amount of funds to be electronically transferred from a master gaming establishment fund management account associated with a first user to a subsidiary gaming establishment fund management account associated with a second, different user, wherein the subsidiary gaming establishment fund management account is different from the master gaming establishment fund management account, 
prior to causing any transfer of the requested amount of funds from the master gaming establishment fund management account to the subsidiary gaming establishment fund management account, determine if the requested transfer complies with at least one subsidiary gaming establishment fund management account restriction on transfers of funds to the subsidiary gaming establishment fund management account, 
responsive to the determination being that the requested transfer complies with the at least one subsidiary gaming establishment fund management account restriction on transfers of funds to the subsidiary gaming establishment fund management account associated with the second, different user from the master gaming establishment fund management account associated with the first user: 
cause a reduction of a balance of the master gaming establishment fund management account based on the amount of funds, and 
cause an increase of a balance of the subsidiary gaming establishment fund management account based on the amount of funds, wherein after the increase of the balance of the subsidiary gaming establishment fund management account, the amount of funds are accessible, in association with a gaming establishment activity independent of any cash-based transaction and independent of any ticket voucher- based transaction, and 
responsive to the determination being that the requested transfer does not comply with the at least one subsidiary gaming establishment fund management account restriction on transfers of funds to the subsidiary gaming establishment fund management account associated with the second, different user from the master gaming establishment fund management account associated with the first user, not cause any modification of any balance of any account in association with the requested amount of funds to be electronically transferred from the master gaming establishment fund management account to the subsidiary gaming establishment fund management account.
The bold and underlined portions of claim 1 encompass the abstract idea, which is also encompassed by the dependent claims 2-8, and substantially also encompassed by claims 9-16 and 17-20.
Claims 1, 9 and 17 recite the rules governing fund transfer between two different accounts. These rules are directed to commercial or legal interactions. Therefore, the claimed invention is grouped as certain methods of organizing human activity.
Prong Two
This judicial exception is not integrated into a practical application because mere instruction to implement on a computer, or merely using a computer as a tool to perform the 
Step 2B
Step 2B in the analysis requires us to determine whether the claims do significantly more than simply describe that abstract method. Mayo, 132 S. Ct. at 1297. We must examine the limitations of the claims to determine whether the claims contain an "inventive concept" to "transform" the claimed abstract idea into patent-eligible subject matter. Alice, 134 S. Ct. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1298). The transformation of an abstract idea into patent-eligible subject matter "requires 'more than simply stat[ing] the [abstract idea] while adding the words 'apply it."' Id. (quoting Mayo, 132 S. Ct. at 1294) (alterations in original). "A claim that recites an abstract idea must include 'additional features' to ensure 'that the [claim] is more than a drafting effort designed to monopolize the [abstract idea].'" Id. (quoting Mayo, 132 S. Ct. at 1297) (alterations in original). Those "additional features" must be more than "well-understood, routine, conventional activity." Mayo, 132 S. Ct. at 1298.
The present claims include the additional elements other than the abstract idea which include a processor, one or more gaming machines, a display device, a mobile device and a network for data transfer in claim 1. By failing to explain how these devices are different from Many of the details of operating conventional gaming devices such as reel-based slot machines, video-based poker games, coin acceptors, card readers (credit, debit, smart, etc.) are well known and are not important to the teachings of the present invention other than in a functional approach”). Claims 1-20 merely implement the steps for conducting the accounting service for game play “by generic computers specified at a high level of generality over a generic network also specified at a high level of generality.” Thus the present claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The claims are generally linked to implement an abstract idea on a computer. When looked at individually and as a whole, the claim limitations are determined to be an abstract idea without "significantly more", and thus not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over NICHOLAS, in view of Rowe et al. [US20020039921], hereinafter Rowe.
claim 1, NICHOLAS discloses a system (Fig. 1) comprising: a processor; and a memory device which stores a plurality of instructions, which when executed by the processor, cause the processor to:
following an input associated with a fund transfer request received via an input device, receive data associated with a requested amount of funds to be electronically transferred from a master account to a subsidiary account, wherein the subsidiary account is different from the master account ([0098], “A request may be received through the EGM or directly from the mobile app on the PED to initiate a transaction”, [0111], “the account manager 236 provides a user interface through which players can request account transactions and configure account rules. For example, players can request funds transfers between various accounts, such as game session accounts, checking accounts, savings accounts, .sctn.529 accounts, charity accounts, etc.”), 
prior to causing any transfer of the requested amount of funds from the master account to the subsidiary account, determine if the requested transfer complies with at least one subsidiary account restriction on transfers of funds to the subsidiary account ([0111], “The account rules can cause transfers and other transactions to occur when specific conditions are met” and [0047], “the machine including, an account manager configured to present a graphical user interface including menus for creating an account rule, wherein the account rule specifies a financial transaction associated with the wagering game account and a credit account, and wherein the account rule specifies a condition that when satisfied will cause initiation of the financial transaction, an external system interface configured to transmit the account rule, and a wagering game unit configured to present wagering games; and an account controller configured to receive the account rule, initiate the financial transaction upon satisfaction of the condition specified in the account rule, determine one or more limitation rules that can restrict the use of the credit account for wagering games, and process the financial transaction according to the one or more limitation rules”), 
the one or more limitation rules are restrictions that comprise any one or more of prohibitions on the use of the credit account, transaction amount limits, periodic use limits, and wagering game session limitations… In some embodiments, the operation of enforcing the one or more limitation rules on the use of the credit account comprises determining that the transaction amount is within a spending limit for the credit account; and transferring the transaction amount from the credit account to the wagering game session account”, [0019], “The funds are received in real cash, creating a risk to the player for observation by nefarious individuals which has led to violent activities by others. The present invention eliminates the transfer of hard cash and creates a virtual cash transfer to the player account”), and 
responsive to the determination being that the requested transfer does not comply with the at least one subsidiary account restriction on transfers of funds to the subsidiary account from the master account, not cause any modification of any balance of any account in association with the requested amount of funds to be electronically transferred from the master account to the subsidiary account ([0047], “initiate the financial transaction upon satisfaction of the condition specified in the account rule, determine one or more limitation rules that can restrict the use of the credit account for wagering games, and process the financial transaction according to the one or more limitation rules”).
However, NICHOLAS does not explicitly disclose that both the master account and the subsidiary account are gaming establishment fund management account, and the master 
Nevertheless, Rowe teaches a master account and a subsidiary account that are both gaming establishment fund management account and having restrictions on the subsidiary account, wherein the master account is associated with a first user, and the subsidiary account is associated with a second different user ([0011], “The present invention comprises methods and apparatus for effectuating financial and reward transactions in a casino or gaming environment”, [0039], “parents may establish a customer account from which funds are periodically transferred, such as every two weeks, into an allowance account which is accessible by one or more of their children” and [0040], “The allowance account may be used to define an amount of money for a particular discretionary purpose”). 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by NICHOLAS, to apply the system on a master gaming establishment fund management account and a subsidiary gaming establishment fund management account, wherein the master account is associated with a first user, and the subsidiary account is associated with a second different user, as taught by Rowe, in order to provide convenience to the players to manage multiple gaming establishment fund management accounts associated with different users to put restrictions on the spending of the subsidiary account. 
Regarding claim 2, the combination of NICHOLAS and Rowe discloses the system of Claim 1, wherein the master gaming establishment fund management account comprises a master cashless wagering account (NICHOLAS, [0131], “The accounts can include a game session account, casino debit/credit accounts, checking accounts, savings accounts, educational savings accounts (e.g., a .sctn.529 account), charity accounts (e.g., accounts that aid responsible gaming programs), holiday savings accounts, etc.”).
claim 3, the combination of NICHOLAS and Rowe discloses the system of Claim 2, wherein the subsidiary gaming establishment fund management account comprises one of: a subsidiary cashless wagering account and a subsidiary gaming establishment retail account (NICHOLAS, Fig. 1 and [0106], “a game session account 110”).
Regarding claim 4, the combination of NICHOLAS and Rowe discloses the system of Claim 1, wherein the master gaming establishment fund management account comprises a master gaming establishment retail account (NICHOLAS, [0140], “a list of wagering game accounts and other financial accounts associated with a player”).
Regarding claim 5, the combination of NICHOLAS and Rowe discloses the system of Claim 4, wherein the subsidiary gaming establishment fund management account comprises one of: a subsidiary cashless wagering account and a subsidiary gaming establishment retail account (NICHOLAS, [0146], “For example, the account controller 318 notifies the player that funds have been transferred between the player's savings account and game session account”, and [0149], “For example, a player could receive a dinner and show offer that is complete with all of the player's business/personal profile criteria met including special offers from restaurants and entertainment vendors”).
Regarding claim 6, the combination of NICHOLAS and Rowe discloses the system of Claim 1, wherein the at least one subsidiary gaming establishment fund management account restriction on transfers of funds to the subsidiary gaming establishment fund management account comprises one of a restriction associated with how the subsidiary gaming establishment fund management account is funded, a restriction associated with when the subsidiary gaming establishment fund management account is funded, a restriction associated with a maximum balance of the subsidiary gaming establishment fund management account, and a restriction associated with a minimum balance of the subsidiary gaming establishment fund management account (NICHOLAS, [0045], “the one or more limitation rules are restrictions that comprise any one or more of prohibitions on the use of the credit account, transaction amount limits, periodic use limits, and wagering game session limitations. In some embodiments, the operation of enforcing the one or more limitation rules on the use of the credit account comprises determining that the transaction amount exceeds a spending limit for the credit account; and presenting a message, via the graphical user interface, indicating that the transaction amount exceeds the spending limit. In some embodiments, the operation of enforcing the one or more limitation rules on the use of the credit account comprises determining that the transaction amount is within a spending limit for the credit account; and transferring the transaction amount from the credit account to the wagering game session account”).
Regarding claim 7, the combination of NICHOLAS and Rowe discloses the system of Claim 1, wherein the processor comprises one of a processor of an electronic gaming machine, part of a controller of a cashless wagering system, part of a controller of a gaming establishment retail system, part of a controller of a gaming establishment credit system, and part of a controller of a gaming establishment fund management system (NICHOLAS, [0052], “EGM 2”, “servers”).
Regarding claim 8, the combination of NICHOLAS and Rowe discloses the system of Claim 1, wherein the data associated with the requested amount of funds is wirelessly communicated via a wireless protocol comprising one of a near field communication protocol, a WiFi protocol, a Bluetooth protocol, a Bluetooth Low Energy protocol, and a mobile device network protocol (NICHOLAS, [0052], “The communication connection 6 between the EGM 2 and the server 4 can be wired, wireless,(e.g., near field communication, Bluetooth.TM., etc.)”).
Regarding claim 9, please refer to claim rejection of claim 1 and NICHOLAS, Fig. 1, [0107], “2nd transaction”.
Regarding claims 10-16, please refer to claim rejections of claims 2-8. 
Regarding claim 17, please refer to claim rejection of claim 1. 
Regarding claim 18, please refer to claim rejections of claims 2-3. 
Regarding claim 19, please refer to claim rejections of claims 4-5. 
claim 20, please refer to claim rejection of claim 6. 
Response to Arguments
Applicant's arguments filed 10/07/201 have been fully considered but they are not persuasive. 
With respect to claim rejections under 35 U.S.C. 101, Applicant alleges “the specific way in which the claimed systems operate provides a clear solution to the particular problem pertaining to providing safe, cash-free/ticket voucher-free access to funds while respecting limitations in the flow of funds between different gaming establishment fund management accounts associated with different users… Specifically, in view of the various recognized security concerns associated with cash- based transactions and ticket voucher-based transactions, such as protecting patrons carrying cash and/or ticket vouchers (which both poses danger to the patron from possible theft as well as possible health concerns residing on the cash and/or ticket vouchers) as well as the concerns regarding potential abuses of funds maintained in one or more gaming establishment fund management accounts, the claimed systems reduce these security concerns by encouraging patrons to participate in an alternative, non-cash-based/non-ticket voucher-based option with the added benefit, unavailable in a cash-based system or a ticket voucher-based system, of imposing various restrictions to curb or eliminate potential abuses” (p. 11 – p. 12). Examiner respectfully submits that “the specific way in which the claimed systems operate provides a clear solution to the particular problem pertaining to providing safe, cash-free/ticket voucher-free access to funds while respecting limitations in the flow of funds between different gaming establishment fund management accounts associated with different users” is merely computer implementation of fund transfer between different accounts with abstract rules applied on the transfer. Mere instruction to implement on a computer, or merely using a computer as a tool to perform the abstract idea, adding insignificant extra solution activity, and/or generally linking the use of the abstract idea to a technological environment or field of use is not considered integration into a practical the claimed systems reduce these security concerns by encouraging patrons to participate in an alternative, non-cash-based/non-ticket voucher-based option with the added benefit, unavailable in a cash-based system or a ticket voucher-based system, of imposing various restrictions to curb or eliminate potential abuses” being referred here are merely a result of computer implementation of fund transfer between different accounts, and the rules applied on fund transfer are abstract rules on transfer restrictions between two financial accounts, implemented through a generic network for data transfer. Without any further details, the communications of the data are just through generic networks. There is no “specific improvements in technology” to increase the security on data transfer over a generic network. The processor, memory, the display device, and the mobile device as presented is directed to the components of a commercial interaction system amount to merely field of use type limitations and/or extra solution activity to provide a platform to implement the rules on commercial interactions from multiple generic, well-known devices.
With respect to claim rejections under 35 U.S.C. 103, Applicant argues “while Nicolas includes enforcing limitation rules for a single player on the use of a credit account, such as enforcing spending limits on a credit account (see paragraph [0045]) or limiting how much money can be transferred from a checking account of that single player into a game session account of that single player (see paragraphs [0048] and [0148]), and while Rowe includes imposing restrictions on how funds transferred from a customer account associated with a first user to an allowance account associated with a second user may be spent, the combination of Nicholas and Rowe fails to teach or suggest determining if a requested transfer of funds from a first account associated with a first user to a second account associated with a second user complies with any restrictions on the second account prior to the completion of the transfer and then only completing the transfer if the requested transfer is compliant” (p. 13 – p. 14). The Examiner respectfully submits that since this is a rejection under 35 U.S.C. 103, one cannot show nonobviousness by attacking references individually where the rejections are based on the one or more limitation rules are restrictions that comprise any one or more of prohibitions on the use of the credit account, transaction amount limits, periodic use limits, and wagering game session limitations… In some embodiments, the operation of enforcing the one or more limitation rules on the use of the credit account comprises determining that the transaction amount is within a spending limit for the credit account; and transferring the transaction amount from the credit account to the wagering game session account”, [0098], “A request may be received through the EGM or directly from the mobile app on the PED to initiate a transaction”, [0111], “the account manager 236 provides a user interface through which players can request account transactions and configure account rules. For example, players can request funds transfers between various accounts, such as game session accounts, checking accounts, savings accounts, .sctn.529 accounts, charity accounts, etc.” and [0111], “The account rules can cause transfers and other transactions to occur when specific conditions are met” --- “determining if a requested transfer of funds from the master account to the subsidiary account complies with any restrictions prior to the completion of the transfer and then only completing the transfer if the requested transfer is compliant” is being taught by the primary reference Nicholas. Rowe is being relied upon on teaching that both the master account to the subsidiary account are gaming establishment fund management account, wherein the master account is associated with a first user, and the subsidiary account is associated with a second different user ([0011], “The present invention comprises methods and apparatus for effectuating financial and reward transactions in a casino or gaming environment”, [0039], “parents may establish a customer account from which funds are periodically transferred, such as every two weeks, into an allowance account which is accessible by one or more of their children” and [0040], “The allowance account may be used to define an amount of money for a particular discretionary purpose”).
Applicant further argues “since Nicholas specifically dictates that the casino-serviced credit account of Nicholas belongs to a single wagering game player and the transfer of money from that specific player credit account occurs to a player account associated with that same player, any attempt to modify Nicholas with the parent customer account/child allowance account relationship of Rowe (i.e., modifying Nicholas with Rowe such that the credit account of Nicholas and the player account of Nicholas are associated with different players) runs contrary to the express disclosure of Nicholas and is contrary to the principle of operation of Nicholas in accordance with MPEP § 2143.01(VI)” (p. 14). The Examiner respectfully disagrees.  The examiner respectfully submits that under 103 rejection, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. Both Nicholas and Rowe teaches transferring funds between a master account and a subsidiary account and both of them discloses a motivation to restrict the spending of the subsidiary account by either putting restriction rules on the transfer part (Nicholas, [0045], “the one or more limitation rules are restrictions that comprise any one or more of prohibitions on the use of the credit account, transaction amount limits, periodic use limits, and wagering game session limitations… In some embodiments, the operation of enforcing the one or more limitation rules on the use of the credit account comprises determining that the transaction amount is within a spending limit for the credit account; and transferring the transaction amount from the credit account to the wagering game session account”) or putting restriction rules on the spending part of the subsidiary account (Rowe, [0039], “parents may establish a customer account from which funds are periodically transferred, such as every two weeks, into an allowance account which is accessible by one or more of their children” and [0040], “The allowance account may be used to define an amount of money for a particular discretionary purpose”). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by NICHOLAS, to apply the system on a since Nicholas is silent regarding any transfers of funds from one account associated with one player to another account associated with another player and rather, since Nicholas specifically focuses on enabling a player to set up account rules to transfer funds from one account associated with the player to another account associated with the player, one of ordinary skill in the art at the time of the present invention would not even attempt to modify Nicholas in a way that is directly contrary to the principal operation of Nicholas”. Again, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. NICHOLAS teaches putting restriction rules on transferring funds to different accounts and Rowe teaches wherein the master account is associated with a first user, and the subsidiary account is associated with a second different user. There is no structure disclosure that prevents applying the rules disclosed by NICHOLAS to the fund transferring between accounts disclosed by Rowe.
For the above reasons, it is believed that the rejections should be sustained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUAN ZHANG whose telephone number is (571)272-1375.  The examiner can normally be reached on 8:00 - 4:30 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YINGCHUAN ZHANG/Primary Examiner, Art Unit 3715